        Case 8:20-cr-00033-TDC Document 48 Filed 02/12/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                         *
                                                  *
         v.                                       *       CRIMINAL NO. TDC-20-33
                                                  *
 BRIAN MARK LEMLEY, JR.,                          *
 PATRIKJORDAN MATHEWS, and                        *
 WILLIAM GARFIELD BILBROUGH                       *
 IV,                                              *
                                                  *
                Defendants                        *
                                                  *
                                              *******
  ORDER GRANTING GOVERNMENT'S CONSENT MOTION TO EXCLUDE TIME
    UNDER THE SPEEDY TRIAL ACT AND TO DELAY SCHEDULING ORDER

       Having considered the grounds advanced in the Government's Consent Motion to Exclude

Time Under the Speedy Trial Act and to Delay Scheduling Order, and good cause having been

shown in support of the relief requested by the consent motion, the Court hereby makes the .

following findings of fact.

        1.     The Court finds that the ends of justice served by granting the requested

continuance in this matter outweigh the best interest of the public and the defendants in a speedy

trial, inasmuch as the parties need a longer period than is normally afforded under the federal

Speedy Trial Act for review of the pertinent records, conducting discussions regarding disposition,

and pre-trial preparation in the eventthat no agreement is reached upon a plea.

       2.      The Court further finds that this case is sufficiently complex that it is unreasonable

to expect adequate preparation for pretrial proceedings or for the trial itself within the time limits

ordinarily established by the Speedy Trial Act, 18 U.S.C.    S 3161(c)(l).   This case is unusual and

complex owing to the nature of the prosecution, which involves multiple types of overlapping

conduct and indictments of overlapping defendants in two federal Districts.
        Case 8:20-cr-00033-TDC Document 48 Filed 02/12/20 Page 2 of 2




       Accordingly, it is hereby

       ORDERED that the requested consent motion is GRANTED; and it is further

       ORDERED that for the reasons set forth in the Government's consent motion, all time

between January 27, 2020 (the date of the return of the indictment in the District of Maryland)

and the initial status call in this case shall be excluded from calculations of the amount of time

that has expired under the Speedy Trial Act, 18 U.S.C.   S 3161, in this case; and it is further
       ORDERED that the initial status call in this case is scheduled for March ~,           2020, at




                                             HONORABLETH                      D.CHUANG
                                             UNITED STATES                     JUDGE




                                                2
